Citation Nr: 1243507	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  12-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for esophageal cancer as a result of exposure to ionizing radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Army from April 1956 to March 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The issues were previously remanded in November 2011 for additional development.  However, it does not seem as if any of the additional development was performed and the case was mistakenly sent back to the Board.  The Board has no other option but to remand the claims again on the same basis.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

The Veteran is seeking entitlement to service connection for esophageal cancer as a result of exposure to ionizing radiation.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R.        § 3.309(d)(3), service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, esophageal cancer.  See 38 C.F.R. § 3.311(b)(5) (2012).

Turning to the facts in the instant case, the Veteran contends that he was exposed to ionizing radiation during the summers of 1957 and 1958 while serving at White Sands Proving Grounds (White Sands) in New Mexico.  More specifically, the Veteran argues that he was exposed to residual radiation from atomic testing conducted at White Sands as part of project TRINITY.  The Veteran has also asserted that he was exposed to radiation when he was assigned to guard nuclear missiles in Italy.  The Board notes that the Veteran's service records were among those that were destroyed in the July 12, 1973, fire at the National Personnel Records Center, and the Veteran's service record could not be reconstructed.

In an April 2011 letter, the United States Defense Threat Reduction Agency (DTRA) noted that as of January 1, 1957, the Veteran was assigned to Detachment 2, United States Army Garrison, Verona, Italy.  On May 17, 1957, the Veteran was transferred to and joined Firing Battery, 543rd Field Artillery Battalion at Vicenza, Italy.  On August 23, 1957, the Veteran was assigned temporary duty (TDY) with the 1st Guided Missile Brigade at Fort Bliss, Texas.  The Veteran returned to duty in Italy on September 16, 1957.  On June 23, 1958, the Veteran's unit was redesignated the 1st Missile Battalion, 82nd Field Artillery Regiment at Vicenza.  On July 15, 1958, the Veteran was again assigned TDY at Fort Bliss, Texas.  The Veteran returned to duty with his unit at Vicenza on August 5, 1958.  The Veteran remained assigned to his unit at Vicenza until March 8, 1959, when he was transferred to further duty at Leghorn, Italy.  

The DTRA acknowledged the Veteran's contentions that he served at White Sands, but also noted that with the exception of the 1945 TRINITY project, which was indeed conducted at White Sands, all continental atmospheric nuclear testing was conducted at the Nevada Test Site.  Additionally, after a careful search of available dosimetry data, the DTRA was unable to find a record of radiation exposure for the Veteran.  Instead, the DTRA noted that it was possible that the Veteran may have participated in a simulated nuclear test exercise at White Sands.  In simulations of this nature, the DTRA noted, all aspects of the exercise (clothing worn, film badges, special missions, etc.) were the same as at an actual detonation.  There would have been no potential for exposure to radiation at such test exercises.  In summary, the DTRA found that historical records did not document the Veteran's participation in atmospheric nuclear testing.  As a result, DTRA made no attempt to provide a dose estimate with respect to the Veteran's possible radiation exposure.

While the Board acknowledges the DTRA conclusion that there would have been no possibility of exposure to radiation at White Sands during simulated testing that occurred during the Veteran's period of service in 1957 and 1958, the Board must also acknowledge that a physician with a specialty in radiation oncology has submitted two opinions linking the Veteran's esophageal cancer to service.  In October 2010, Dr. K.D., based on the Veteran's descriptions of his exposure to radiation in service, opined that the Veteran's exposure to radiation contributed to or caused his development of cancer.  Dr. K.D. indicated that the Veteran had been exposed to "significant" levels of radiation in White Sands in 1957 and 1958, which likely caused him to develop cancer.  Similarly, in July 2011, Dr. K.D. stated that a characteristic of radiation-induced malignancy is a relatively long latency period after exposure.  This latency period is typically five years.  Following the latency period, the risk of developing cancer increases with each year and is cumulative.  Dr. K.D. indicated that radiation exposure generates genetic damage that takes years to evolve into clinically-evident cancer.  

As noted above, the Board acknowledges both that the Veteran's service at White Sands occurred some 12 years following the 1945 TRINITY project and that the DTRA was unable to find evidence that the Veteran had been exposed to ionizing radiation during the simulated tests he may have participated in.  Dr. K.D., a specialist in radiation oncology, has stated that the Veteran was exposed to significant radiation at White Sands.  It is unclear precisely what sort of exposure the physician believed occurred.  However, in light of this opinion, and the Veteran's assertion that being present at White Sands even as much as a decade following the last test would still expose him to dangerous levels of radiation, the Board finds that this case must go through the additional development set forth in 38 C.F.R. § 3.311. 

Specifically, for all claims involving radiation exposure during service and a diagnosis with a radiogenic disease after service, 38 C.F.R. § 3.311 indicates that records pertaining to the Veteran's radiation exposure in service must be forwarded to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2012).  In this case, the records suggest that the Veteran served at White Sands, where, the Board acknowledges, atomic testing occurred some 12 years previously, but this information has not been forwarded for a dose estimate.  Accordingly, the Board will remand this issue so that a radiation dose estimate with respect to the Veteran's claimed radiation exposure can be obtained from the Under Secretary of Health.  Such dose estimate should assume that the Veteran served at the White Sands site while on TDY in 1957 and 1958, which is approximately twelve years after Project TRINITY.  If a dose assessment is rendered based on these facts, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  See 38 C.F.R. § 3.311(b) (2012).

Furthermore, the Board notes with respect to the Veteran's claim for a TDIU that it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the TDIU claim is inextricably intertwined with the issue of service connection for esophageal cancer.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his claimed radiation exposure, including any service records, the response from the DTRA, and any other information obtained relating to the Veteran's claimed exposure to radiation in service, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  Please assume for the purpose of preparing this dose estimate, given the unavailability of the Veteran's service record, that the Veteran served in White Sands while on TDY in 1957 and 1958.

2.  If a dose estimate is rendered, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits should consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health, if necessary.  After referral, the Under Secretary for Benefits should determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in a radiogenic disease.  Specifically, the Under Secretary for Benefits should determine whether sound scientific and medical evidence support the conclusion that it is at least as likely as not the Veteran has a disease that resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran has a disease that resulted from radiation exposure in service.  If the Under Secretary for Benefits is unable to make such a determination, he or she shall refer the matter to an outside consultant in accordance with 38 C.F.R.                      § 3.311(d).

3. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


